                                                  Case 4:21-cv-02632-DMR Document 15 Filed 04/27/21 Page 1 of 1




                                   

                                   
                                                                         81,7('67$7(6',675,&7&2857
                                   
                                                                     1257+(51',675,&72)&$/,)251,$
                                   

                                   
                                        AMERICAN CIVIL LIBERTIES UNION OF NORTHERN

                                   
                                        CALIFORNIA; MIJENTE SUPPORT COMMITTEE; JUST              &DVH1R& 4:21-cv-02632-DMR
                                        FUTURES LAW; and IMMIGRANT DEFENSE PROJECT,

                                                               3ODLQWLII V                    &216(1725'(&/,1$7,21
                                                  Y                                            720$*,675$7(-8'*(
                                                                                               -85,6',&7,21
                                        U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT;
                                        U.S. CUSTOMS AND BORDER PROTECTION; and U.S.
                                   
                                        DEPARTMENT OF HOMELAND SECURITY,

                                                             'HIHQGDQW V 

                                     INSTRUCTIONS: 3OHDVHLQGLFDWHEHORZE\FKHFNLQJoneRIWKHWZRER[HVZKHWKHU\RX LI\RXDUHWKHSDUW\ 
                                        RUWKHSDUW\\RXUHSUHVHQW LI\RXDUHDQDWWRUQH\LQWKHFDVH FKRRVH V WRFRQVHQWRUGHFOLQHPDJLVWUDWHMXGJH
                                     MXULVGLFWLRQLQWKLVPDWWHU6LJQWKLVIRUPEHORZ\RXUVHOHFWLRQ
1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
 8QLWHG6WDWHV'LVWULFW&RXUW




                                         ✔ Consent to Magistrate Judge Jurisdiction
                                            ‫܆‬
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,YROXQWDULO\consentWRKDYHD
                                     8QLWHG6WDWHVPDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHLQFOXGLQJWULDODQG
                                        HQWU\RIILQDOMXGJPHQW,XQGHUVWDQGWKDWDSSHDOIURPWKHMXGJPHQWVKDOOEHWDNHQGLUHFWO\WRWKH
                                     8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH1LQWK&LUFXLW
                                  
                                                OR
                                  
                                            ‫ ܆‬Decline Magistrate Judge Jurisdiction
                                  
                                                ,QDFFRUGDQFHZLWKWKHSURYLVLRQVRI86& F ,declineWRKDYHD8QLWHG6WDWHV
                                  
                                        PDJLVWUDWHMXGJHFRQGXFWDOOIXUWKHUSURFHHGLQJVLQWKLVFDVHDQG,KHUHE\UHTXHVWWKDWWKLVFDVH
                                     EHUHDVVLJQHGWRD8QLWHG6WDWHVGLVWULFWMXGJH

                                  
                                               04/27/2021                                              VASUDHA TALLA
                                        '$7( BBBBBBBBBBBBBBBB                               1$0(
                                  
                                                                                       &2816(/)25
                                                                                                   Attorney for Plaintiffs
                                                                                       25³3526(´ 

                                  

                                                                                                                      6LJQDWXUH
                                  

                                  
